Order entered January 30, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00887-CV

 THE HOLMES BUILDERS AT CASTLE HILLS, LTD. AND THBGP, INC., Appellants

                                            V.

           ALFRED H. GORDON AND LAWANDA P. GORDON, Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-00364

                                        ORDER
      Before the Court is appellees’ January 26, 2017 motion for extension of time to file

appellees’ brief. We GRANT appellees’ motion.

      We ORDER appellees to file the brief no later than March 31, 2017.

                                                   /s/   CRAIG STODDART
                                                         JUSTICE